Title: From George Washington to the Board of War, 10 October 1778
From: Washington, George
To: Board of War


          
            Gentn
            Head Quarters Fredericksburg 10th October 1778
          
          The Committee of Arrangement having determined to annex the Regiment late Pattons to Colo. Hartleys, it will be proper to put them in the same Uniform. I have therefore desired Capt. Prowell the commanding Officer to send an Officer to Philada with an exact return of the Regiment, and the Cloathing wanting. Be pleased to give an order to the Cloathier General to have them made up after the same fashion of Hartley’s and as speedily as possible as the Men are in extreme want. I have the honor to be Gentlemen Yr most obt Servt.
        